United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Denver, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1800
Issued: December 10, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 31, 2015 appellant filed a timely appeal of a May 22, 2015 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of the case.
ISSUE
The issue is whether OWCP properly determined that appellant was not entitled to
continuation of pay for the period January 7 to February 21, 2015.
FACTUAL HISTORY
Appellant, a 51-year-old window clerk, struck his left knee against a container on
January 7, 2015. He filed a traumatic injury claim (Form CA-1) on April 29, 2015, which

1

5 U.S.C. § 8101 et seq.

OWCP accepted for left knee contusion, deep vein thrombosis on the left, and cellulitis of the
left lower leg.
In a report dated March 6, 2015, Dr. Mark Mantano, a specialist in family medicine,
noted that appellant was at maximum medical improvement and had returned to work on
March 6, 2015.
In a May 22, 2015 decision, OWCP determined that appellant was not entitled to
continuation of pay for the period January 7 to February 21, 2015 because he did not report his
injury on a form approved by OWCP within 30 days following the injury. It noted that his
reported date of injury was January 7, 2015 and that he filed the Form CA-1 traumatic injury
claim on April 29, 2015. OWCP advised appellant that its decision concerned his entitlement to
continuation of pay, but did not affect his entitlement to other compensation benefits. Appellant
could still claim compensation by filing a Form CA-7, through his employer.
LEGAL PRECEDENT
Section 8118(a) of FECA authorizes continuation of pay, not to exceed 45 days, to an
employee who has filed a claim for a period of wage loss due to a traumatic injury with his or her
immediate superior on a form approved by the Secretary of Labor within the time specified in
section 8122(a)(2) of this title.2 This latter section provides that written notice of injury shall be
given within 30 days.3 The context of section 8122 makes clear that this means within 30 days
of the injury.4
OWCP regulations provide, in pertinent part, that to be eligible for continuation of pay,
an employee must: (1) have a traumatic injury which is job related and the cause of the disability
and/or the cause of lost time due to the need for medical examination and treatment; (2) file
Form CA-1 within 30 days of the date of the injury (but if that form is not available, using
another form would not alone preclude receipt); and (3) begin losing time from work due to the
traumatic injury within 45 days of the injury.5
The Board has held that section 8122(d)(3) of FECA,6 which allows OWCP to excuse
failure to comply with the time limitation provision for filing a claim for compensation because
of exceptional circumstances, is not applicable to section 8118(a), which sets forth the filing
requirements for continuation of pay. Thus, there is no provision in the law for excusing an
employee’s failure to file a claim within 30 days of the employment injury.7

2

Id. at § 8118.

3

Id. at § 8122(a)(2).

4

Robert M. Kimzey, 40 ECAB 762, 763-64 (1989); Myra Lenburg, 36 ECAB 487, 489 (1985).

5

20 C.F.R. § 10.205(a)(1-3). See also J.M., Docket No. 09-1563 (issued February 26, 2010).

6

5 U.S.C. § 8122(d)(3).

7

Dodge Osborne, 44 ECAB 849, 855 (1993).

2

ANALYSIS
Appellant filed a Form CA-1 written notice of a traumatic injury on April 29, 2015, more
than 30 days after his injury on January 7, 2015. Because he filed the claim on April 29, 2015,
the Board finds that it was not filed within 30 days of the injury, as specified in sections 8118(a)
and 8122(a)(2) of FECA. There is no provision in FECA for excusing a late filing and appellant
is not entitled to continuation of pay.8 This is so regardless of any failure on the part of the
employing establishment.9 The Board finds that appellant was not entitled to continuation of pay
as he did not file within the requisite 30 days from the date of injury.10
CONCLUSION
The Board finds that OWCP properly denied appellant’s claim for continuation of pay
from January 7 to February 21, 2015.
ORDER
IT IS HEREBY ORDERED THAT the May 22, 2015 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: December 10, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board
8

Id.

9

See 20 C.F.R. § 10.211 (the employing establishment’s responsibilities in continuation of pay cases).

10

Id.

3

